J-A27014-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 PENELOPE VERONIKIS,                     :
                                         :
                    Appellant            :   No. 204 EDA 2018

             Appeal from the PCRA Order December 15, 2017
    In the Court of Common Pleas of Lehigh County Criminal Division at
                     No(s): CP-39-CR-0000619-2012

BEFORE: BOWES, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY BOWES, J.:                             FILED APRIL 16, 2019

      Penelope Veronikis appeals from the order that denied her petition filed

pursuant to the Post Conviction Relief Act (“PCRA”). We affirm.

      The trial court offered the following summary of the facts that underlie

Appellant’s convictions.

            In 2006, 88-year-old Queen E. Hersh was living in Emmaus,
      Lehigh County, Pennsylvania with her 80-year-old sister, Ella H.
      Crawford. Ella was [Ms. Hersh]’s caretaker as [Ms. Hersh]
      suffered from various ailments including diabetes, coronary artery
      disease, high cholesterol, and early Alzheimer’s disease. At the
      time, Ella worked at the Emmaus Diner, which was owned and
      operated by Hristos “Chris” Dimou. In May of 2006, Ella was
      diagnosed with Leukemia. Ella told Dimou that she was concerned
      about what would happen to [Ms. Hersh], and in response, Dimou
      promised Ella that he would take care of [Ms. Hersh]. Ella died on
      June 17, 2006, and Dimou subsequently entrusted his then
      fiancee, [Appellant], with [Ms. Hersh]’s care. Barbara Paxos is
      [Appellant’s] daughter.

            Two days after Ella’s death, June 19, 2006, [Appellant]
      contacted an attorney, Ewalde Cook, Esquire, and arranged for
      [Ms. Hersh] to execute a Power of Attorney [(“POA”)] appointing
J-A27014-18


     [Appellant] as [Ms. Hersh]’s agent. Around this same time, [Ms.
     Hersh] contacted Attorney John Zettlemoyer regarding her own
     will and Ella’s will, which [Attorney] Zettlemoyer had previously
     prepared. [Ms. Hersh] was the named executrix of Ella’s estate.
     Attorney Zettlemoyer met with [Ms. Hersh] at her home, and
     Dimou was present. Dimou told [Attorney] Zettlemoyer that
     [Appellant] had the wills and that “things were being taken care
     of.” A second meeting occurred with [Ms. Hersh], Zettlemoyer
     and [Appellant].        According to [Attorney] Zettlemoyer’s
     testimony, [Ms. Hersh] did not speak very much at that meeting
     and [Attorney] Zettlemoyer “suspected that there was something
     [t]here that [he] didn’t understand, and something may be wrong
     with what was going on, and that [he] was going to call the Area
     Agency on Aging.” Thereafter, [Appellant] contacted Attorney
     Gary Brienza to probate Ella’s estate. According to Attorney
     Brienza, in order to pay estate taxes and other debts, [Ms. Hersh]
     decided to sell her and Ella’s vacation home located at Lake in the
     Clouds, Canadensis, Pike County, Pennsylvania.

           Attorney Zettlemoyer subsequently contacted the Lehigh
     County Area Agency for the Aging to report possible elder
     exploitation, and a care manager was assigned to the case. After
     an investigation, the manager concluded there was no exploitation
     occurring and the case was closed. Around this same time, [Ms.
     Hersh] signed documents naming [Appellant] as the beneficiary
     of her life insurance policy. Ella Crawford was the original
     beneficiary on the policy.

            On October 30, 2006, [Appellant] had an initial consultation
     with a plastic surgeon, Dr. Edward Guarino, in regard to elective
     plastic surgery she wished to have done. On November 1, 2006,
     an agreement of sale was prepared by Attorney Brienza for the
     Lake in the Clouds property. [Appellant] signed the document as
     “POA” for [Ms. Hersh]. Settlement on the property occurred on
     December 4, 2006, and [Ms. Hersh] was not present. [Appellant]
     received two checks in the amount of $49,000.00 and $86,000.00
     from the sale. Additionally, she received $2,000.00 from the
     buyers for furniture left in the home.     [Appellant] deposited
     $51,000 into a National Penn Bank (NPB) checking account
     consisting of the $49,000 check and the $2,000 check—and
     $86,000 into a NPB money market account. These accounts were
     in Barbara Paxos’s name, but [Appellant] had signatory authority
     on them both. On the very same day, [Appellant] returned to Dr.


                                    -2-
J-A27014-18


     Guarino to set up her surgery. Also on December 4, 2006,
     [Appellant] wrote a $3,000 check to the Emmaus Diner from Ella’s
     estate account. The memo line read “Funeral luncheon.” The
     check appears to be endorsed by Dimou.           The check was
     subsequently returned for insufficient funds, and a second check
     was issued, which Dimou deposited into his Lafayette Bank
     Account.

           On December 28, 2006, $34,000 was withdrawn from the
     NPB money market account and subsequently deposited into
     Dimou’s Lafayette checking account. On January 4, 2007, Dimou
     wrote checks totaling $39,250.00 to Irene Margetis: $750.00 to
     repay a loan on behalf of Paxos; $4,500.00 for the purchase of a
     1966 Cadillac; $25,000.00 to repay a loan on behalf of
     [Appellant]; and $9,000.00 for a loan he owed to Margetis. In
     this same timeframe, [Ms. Hersh] executed a second will naming
     [Appellant] as executrix.

           Over the next few months, approximately $41,000 was
     electronically transferred from the NPB money market account to
     the NPB checking account. An additional $10,000 was withdrawn
     and put in an account for Tom’s Bagels, which was owned by
     [Appellant]. The money market account was closed on March 28,
     2007, with a final withdrawal of $1,258.68.        The closing
     withdrawal slip appears to be signed by Paxos.

            Around the same time, multiple large electronic
     expenditures were made from the NPB checking account to
     various companies not associated with [Ms.] Hersh, including
     American Express, Bank of America, HSBC Card Services, and
     Brown Daub car dealership. Large payments were made to Lentz
     Milling, a bakery product distributor, and Ava’s, a Mediterranean
     baking and bread product company.             Payments totaling
     $10,343.00 were made to Sacred Heart Hospital, Dr. Guarino,
     M.D., and Sacred Heart Anesthesia in relation to [Appellant]’s
     plastic surgery. Additionally, multiple debit and point of sale
     purchases occurred at gas stations, department stores,
     drugstores, and restaurants in and around the Lehigh Valley.
     Multiple checks “to cash” were issued from the account. Some
     appear to be signed by [Appellant] and some appear to be signed
     by Paxos. On July 20, 2007, the NPB Checking account was closed
     with a final withdrawal of $3.19. The closing withdrawal slip
     appears to be signed by Paxos. There was evidence presented
     that Paxos’s signature varied from check to check. Notably, the

                                   -3-
J-A27014-18


     lead investigator testified that he questioned whether some of the
     signatures were actually signed by Barbara Paxos.

           On September 12, 2007, [Ms. Hersh] executed a limited
     [POA] giving [Appellant] the right to obtain a $50,000.00
     mortgage on [Ms. Hersh]’s home at 627 Greenleaf Street.
     [Appellant] subsequently obtained a home equity loan and
     deposited $33,293.73 into [Ms. Hersh]’s Wachovia checking
     account. Within a week of the deposit, a series of automatic debit
     payments were made to multiple credit card companies. In
     addition, [Appellant] wrote three checks out on September 26,
     2007, to cash in the amounts of $800.00, $13,000.00 and
     $2,000.00. In total, approximately $31,000.00 was spent from
     the account in a two week period of time. On September 27,
     2007, an account in [Ms.] Hersh’s name was opened at Commerce
     Bank. The following day, an initial cash deposit of $13,000.00 was
     made. In just under one month, [Appellant] withdrew $12,900.00
     in cash from this account.

          In the Fall of 2007, the only deposits made into [Ms.
     Hersh]’s Wachovia account were monthly Social Security checks.
     Each month, [Appellant] made cash withdrawals averaging
     $1,000.00 within days of the Social Security deposits. The
     account was subsequently closed in August of 2008.

           On July 23, 2008, CitiMortgage filed a mortgage foreclosure
     action against [Ms. Hersh] for her Greenleaf Street property.
     According to the action, monthly payments since December 1,
     2007, went unpaid. With the help of her long-time neighbor, [Ms.
     Hersh] contacted Attorney Karl L[o]ngenbach who, at [Ms.
     Hersh]’s request, prepared a revocation of [Appellant]’s Power of
     Attorney and requested [Ms. Hersh]’s will be released from
     Attorney Brienza. Attorney L[o]ngenbach was also provided with
     information that certain credit cards in [Ms. Hersh]’s name were
     over the limit and unpaid. After meetings with [Ms. Hersh] and
     [Appellant], Attorney L[o]ngenbach contacted the Emmaus Police
     Department and an investigation commenced.

Trial Court Opinion, 6/20/14, at 2-6 (footnotes omitted).

     Following a grand jury investigation, Appellant, Dimou, and Paxos were

charged with conspiracy and various theft offenses.    The Commonwealth’s


                                    -4-
J-A27014-18


theory of the case was that Appellant and her codefendants took advantage

of an elderly woman who suffered from dementia, manipulating her into giving

Appellant access to her assets and laundering the funds through multiple

accounts. Appellant’s defense was to acknowledge receipt of the funds, but

to claim that Ms. Hersh, who had no remaining family, wanted her to have the

money because she viewed Appellant as a daughter. Appellant testified to her

close relationship with Ms. Hersh after her sister died, seeing to her physical

needs and taking her on recreational excursions. Appellant offered numerous

witnesses who testified that Ms. Hersh was not incapacitated, that she was

very fond of Appellant, and that Appellant took good care of her.

       Nonetheless, in a joint trial with Dimou and Paxos, a jury convicted

Appellant of dealing in proceeds of illegal activities, receiving stolen property,

theft by deception, theft by failure to make required disposition of funds

received, and criminal conspiracy.1            Appellant was sentenced to thirty-two

months to twenty-seven years of imprisonment, and ordered to pay $535,000

in fines and to make restitution to Ms. Hersh’s estate. This Court affirmed

Appellant’s judgment of sentence on January 29, 2016. Commonwealth v.

Veronikis, 136 A.3d 1040 (Pa.Super. 2016).




____________________________________________


1 Dimou was convicted of dealing in the proceeds of illegal activities, theft by
unlawful taking, receiving stolen property, and conspiracy to commit dealing
in the proceeds of illegal activities. Paxos was found guilty of receiving stolen
property.

                                           -5-
J-A27014-18


        Appellant filed a timely, counseled PCRA petition on September 26,

2016.    Following several continuances, a hearing was held on January 10,

2017.     Transcripts from that hearing were ordered, and, after additional

continuances, the hearing was concluded on June 5, 2017. After the parties

submitted post-hearing briefs, the PCRA court denied the petition by opinion

and order of December 15, 2017.

        Appellant filed a timely notice of appeal, and both Appellant and the

PCRA court complied with Pa.R.A.P. 1925. Appellant presents the following

issues for this Court’s consideration:

        Was the Appellant denied effective assistance of prior counsel due
        to:

              I.     The failure to present proper defense reputation
                     witnesses;

              II.    The failure to object to hearsay testimony of Karl
                     Longenbach, Esquire, which violated her right of
                     confrontation;

              III.   The failure to preserve the appellate argument that
                     settlement discussions were inadmissible;

              IV.    The failure to object to and preserve claims of
                     prosecutorial misconduct; and

              V.     The failure to object and to preserve the claims of
                     improper cross-examination of the Appellant during
                     her allocution and to an excessive maximum sentence
                     imposed without a statement of reasons.

Appellant’s brief at 3.

        We begin with the principles pertinent to our review. “Our standard of

review for issues arising from the denial of PCRA relief is well-settled. We

                                      -6-
J-A27014-18


must determine whether the PCRA court’s ruling is supported by the record

and free of legal error.” Commonwealth v. Johnson, 179 A.3d 1153, 1156

(Pa.Super. 2018) (internal quotation marks omitted).        Further, “[i]t is an

appellant’s burden to persuade us that the PCRA court erred and that relief is

due.” Commonwealth v. Miner, 44 A.3d 684, 688 (Pa.Super. 2012).

      Appellant’s claims relate to allegations that her trial counsel rendered

ineffective assistance.   Counsel is presumed to be effective, and a PCRA

petitioner bears the burden of proving otherwise.           Commonwealth v.

Becker, 192 A.3d 106 (Pa.Super. 2018). To do so, the petitioner must plead

and prove (1) the legal claim underlying his ineffectiveness claim has arguable

merit; (2) counsel’s decision to act (or not) lacked a reasonable basis designed

to effectuate the petitioner’s interests; and (3) prejudice resulted. Id. The

failure to establish any prong is fatal to the claim. Id.

      In her first claim, Appellant contends that trial counsel was ineffective

in failing to present proper character evidence.       Evidence of a person’s

character is generally inadmissible as proof that the person acted consistent

with that character on any particular occasion. Pa.R.E. 404(a)(1). However,

a criminal defendant may offer evidence of his or her pertinent character trait

as substantive evidence that he or she did not commit a charged crime.

Pa.R.E. 404(a)(2)(A). “Evidence of good character is substantive and positive

evidence, not a mere make weight to be considered in a doubtful case, and is

an independent factor which may of itself engender reasonable doubt or


                                      -7-
J-A27014-18


produce a conclusion of innocence.” Commonwealth v. Goodmond, 190

A.3d 1197, 1201 (Pa.Super. 2018) (cleaned up). However, “[t]he failure to

call character witnesses does not constitute per se ineffectiveness.”

Commonwealth v. Treiber, 121 A.3d 435, 463 (Pa. 2015).

      The permissible means of establishing a pertinent character trait are as

follows:

      Rule 405. Methods of Proving Character

      (a) By Reputation. When evidence of a person’s character or
      character trait is admissible, it may be proved by testimony about
      the person’s reputation. Testimony about the witness’s opinion
      as to the character or character trait of the person is not
      admissible.

           (1) On cross-examination of the character witness, the court
           may allow an inquiry into relevant specific instances of the
           person’s conduct probative of the character trait in question.

           (2) In a criminal case, on cross-examination of a character
           witness, inquiry into allegations of other criminal conduct by
           the defendant, not resulting in conviction, is not permissible.

Pa.R.E. 405.

      Counsel presented two witnesses to offer character evidence at

Appellant’s trial: Judy Grillo and Spyros Manessis.       However, Appellant

contends that counsel failed to elicit from Ms. Grillo an indication of what

Appellant’s reputation was in the community, and that Mr. Manessis was

unaware of Appellant’s reputation during the relevant time. Appellant’s brief

at 14. Appellant suggests that the prosecution highlighted the lack of proper

character evidence in its closing argument by stating “that the defense


                                    -8-
J-A27014-18


character evidence that they had heard was ‘irrelevant.’” Id. at 13. Appellant

maintains that counsel had no reasonable basis for offering defective character

evidence when she had informed counsel of numerous other potential

character witnesses, including six individuals who testified at the PCRA hearing

that they were ready and willing to testify at the trial to Appellant’s good

reputation.    Id. at 15-17.       Appellant avers that, “[h]ad the jury been

presented with proper, relevant and admissible defense reputation evidence,

the outcome of the case may have been different.” Id. at 16.

      We begin our review of Appellant’s claims by examining the character

evidence that was offered. The testimony counsel elicited from Ms. Grillo at

trial was in its entirety as follows:

      Q.      Could you tell the ladies and gentleman of the jury your
              name, please?

      A.      Judy Grillo.

      Q.      Where do you live, ma’am?

      A.      Lancaster, Pennsylvania.

      Q.      What business or businesses do you follow [sic]?

      A.      I have Auntie Anne’s, and I also have a home healthcare
              business.

      Q.      Now, when you say, Auntie Anne’s, what is that?

      A.      It’s a pretzel shop where we make soft pretzels, hand-rolled
              pretzels. Hopefully you’ve all had them.

      Q.      And do you have one of those, or more than one?

      A.      I have 13 of them.

                                        -9-
J-A27014-18



     Q.   Now, at one of those, you employ [Appellant]?

     A.   I do.

     Q.   At which one?

     A.   It’s called the Easton Walmart location, PA 237.

     Q.   How long have you employed her?

     A.   For two years.

     Q.   And during that time have you known other people who
          know [Appellant]?

     A.   I do.

     Q.   Have you had a chance to discuss her with them?

     A.   I have.

     Q.   As a result of those discussions and what you’ve heard, do
          you have an opinion as to her reputation for being an honest
          person?

     A.   I do .

          MR. SCHEETZ:     Objection, Your Honor.

          THE COURT:       Basis?

          MR. SCHEETZ:     Your Honor, the opinion or character
                           witness is the opinion of the community,
                           not this individual person’s opinion.

          THE COURT:        Normally, it is in the general community.

          MR. HEITCZMAN: Yes.

          THE COURT:       Just lay a further foundation.

          MR. HEITCZMAN: Okay.


                                  - 10 -
J-A27014-18


     BY MR. HEITCZMAN:

     Q.   Now, you’ve spoken to people in the Easton, Bethlehem
          area?

     A.   I have.

     Q.   That’s where--you know where [Appellant] lives?

     A.   I do.

     Q.   And she lives in Bethlehem?

     A.   She does.

     Q.   So based upon what you’ve heard from those people, is that
          what you’re basing your opinion on?

     A.   Yes.

     Q.   Thank you.

          ....

          MR. HEITCZMAN: Excuse me. I forgot to ask one, if the
                         Court --

          THE COURT:         Yes. I thought perhaps we were going in
                             that direction.

     BY MR. HEITCZMAN:

     Q.   What is it that--I asked you if you employed I didn’t ask you
          in what capacity. I should have.

     A.   [Appellant] is my store manager.

     Q.   Of the store you mentioned?

     A.   Yes. PA 237.

     Q.   And what are her responsibilities?




                                  - 11 -
J-A27014-18


      A.    [Appellant] handles everything for me. She handles the
            money; she hires the employees; she opens the store. She
            runs the entire operation for me.

      Q.    Thank you.

N.T. Trial, 10/16/13, at 5-8.

      The other character witness called by trial counsel, Mr. Manessis,

testified that he had known Appellant for approximately fifteen years, and that

she had a reputation in the community for being a very honest person. Id.

at 109-10. On cross-examination, Mr. Manessis elaborated that he knew her

from being a customer at the bagel shop, and from his father being a friend

of Appellant’s family. Id. at 111-12. Mr. Manessis confirmed that Appellant

had a reputation in the community for being a truthful person, that the

community at issue was Mr. Manessis’s high school friends who frequented

the bagel shop, and that he acquired his information about Appellant’s

character when in high school. Mr. Manessis had graduated from high school

in 2001. Id. at 115.

      At the PCRA hearing, Appellant presented six witnesses who all testified

that Appellant had a favorable reputation for being an honest and/or law-

abiding person, and that they were able and willing to so testify at Appellant’s

trial. See N.T. PCRA Hearing, 1/10/17, at 11-28; N.T. PCRA Hearing, 6/5/17,

at 4-13.

      The PCRA court determined that counsel thoroughly discussed character

witnesses with Appellant prior to trial, and had a reasonable basis for deciding


                                     - 12 -
J-A27014-18


to limit the number to one or two good witnesses who were more credible

because they were not related to Appellant. PCRA Court Opinion, 12/15/17,

at 3.    The PCRA court further found that the deficiencies in testimony

presented at trial were harmless.    Specifically, although Ms. Grillo did not

actually answer the question about Appellant’s reputation, “it is clear from her

testimony as a whole that she was testifying as to [Appellant’s] reputation in

the community for being an honest person.” Id. at 3 n.1. Finally, the PCRA

court concluded that the outcome of the trial was unlikely to be different had

counsel presented the character evidence developed at the PCRA hearing, as

those character witnesses were either biased through being related to

Appellant, had otherwise testified as fact witnesses in support of Appellant’s

defense, or were merely cumulative of the character evidence that counsel did

offer at trial. Id. at 4.

        From a thorough review of the voluminous trial and PCRA hearing

transcripts, we conclude that the PCRA court’s factual findings are supported

by the record, and we see no error or abuse of discretion in its determination

that Appellant failed to show a reasonable probability that the outcome would

had been different had counsel handled the character witnesses differently.

        Appellant’s co-defendants presented four or five character witnesses

each, and all nine of those testified that one co-defendant or the other had a

good reputation for a pertinent character trait. Specifically, Paxos presented




                                     - 13 -
J-A27014-18


her priest, her godfather, and three family members, while Dimou offered four

former employees or customers of his diner.

      It was to all defendants’ character witnesses as a group that the

Commonwealth referred when it commented as follows during closing

arguments: “Ladies and gentlemen, you also heard character witnesses, and

honestly, character witnesses are going to tell you that the person is a good

person because they know them in the community. Quite frankly, the . . .

character witnesses are irrelevant.”    N.T. Trial, 10/17/13, at 208.      The

prosecutor did not distinguish the quality or quantity of Appellant’s witnesses

from those of her co-defendants, or contradict the argument of Appellant’s

counsel that he “presented you with a character witness, her current boss,

who lets her run the store all by herself basically, handling money, and that

this is a person who is an honest person.” Id. at 145. Further, Appellant,

along with her co-defendants, received the standard character witness jury

instruction that evidence of good character may itself raise reasonable doubt

and require a verdict of not guilty. Id. at 215-16.

      Despite the volume of evidence being substantially less against the co-

defendants than that offered directly against Appellant, and despite the co-

defendants’ calling of more character witnesses from whom their attorneys

elicited proper reputation testimony, the jury nonetheless found all three of

them guilty. The weight of the evidence simply indicated that Appellant took

Ms. Hersh’s money without her consent, attempting to launder it through


                                    - 14 -
J-A27014-18


multiple bank accounts, rather than that Ms. Hersh voluntarily went into

substantial debt, resulting in foreclosure proceedings being initiated against

the home in which she lived and had owned outright, because she was grateful

for the care Appellant gave her. See Veronikis, 136 A.3d 1040 (unpublished

memorandum at 24).

      Under the facts of this case, we see no error on the part of the PCRA

court in concluding that counsel’s choice of character witnesses did not affect

the outcome of the trial. See Commonwealth v. Tharp, 101 A.3d 736, 760-

61 (Pa. 2014) (holding that, although “character evidence alone may be

sufficient to raise a reasonable doubt and, thus, justify an acquittal,” PCRA

relief is not due where “the presentation of character evidence under the facts

presented would not have created in the minds of the jury a reasonable

doubt”). Therefore, Appellant’s first issue merits no relief from this Court.

      Appellant next argues that trial counsel was ineffective in failing to

object to the hearsay testimony of Attorney Longenbach.             By way of

background, prior to trial, Appellant filed a motion in limine seeking to exclude

hearsay statements of Ms. Hersh. Specifically, Appellant sought to prohibit

police detective Jason Apgar and Attorney Longenbach’s paralegal, Amy

Shupp, from testifying that Ms. Hersh told them, inter alia, that she did not

authorize Appellant to use her money and that she had no knowledge that

Appellant took out credit cards and a loan through the POA. Brief in Support

of Motion in Limine, 12/7/12, at 2-3.     The trial court granted the motion,


                                     - 15 -
J-A27014-18


ordering that the Commonwealth was precluded from introducing the out-of-

court statements made by Ms. Hersh to Detective Apgar or Ms. Shupp. Order,

12/11/12. Appellant claims that, despite this ruling, counsel failed to object

when Attorney Longenbach

      testified to those same facts, to wit, that Ms. Hersh had told him
      that she did not know that [Appellant] had secured a home equity
      loan in her name (which led to the foreclosure notice of her
      residence), that Ms. Hersh did not know that the Appellant had
      obtained credit cards in her name[,] and that Ms. Hersh did not
      know that the Appellant had sold Ms. Hersh’s home in the
      Poconos.

Appellant’s brief at 18 (citing N.T. Pretrial Motions, 9/20/13, at 21-22, 44;

N.T. Trial 10/10/13, at 49, 54, 56, 71, 73, 78).     Appellant contends that

counsel should have objected to these declarations of Ms. Hersh as

inadmissible hearsay and on the basis that the admission of the statements

violated her rights under the Confrontation Clause of the Sixth Amendment.

Id. at 18-19.

      At the PCRA hearing, counsel explained the strategy in handling

Attorney Longenbach’s testimony as follows.

      A.    I don’t like to interpose objections more than I have to. I
            also don’t like to object to something that is going to come
            out either directly or indirectly some other way, and
            [Attorney] Longenbach[,] in my view, certainly could have
            testified as to the meetings he had, surprised look on
            people’s faces, lots of other things, which would make clear
            what had been said . . . .

      Q.    So you thought [Attorney] Longenbach’s testimony about
            what [Ms. Hersh] told him was not objectionable?




                                    - 16 -
J-A27014-18


      A.    I thought it could have been objected to technically, but
            there was no good reason to do so because it looked
            obstructive when the whole context and whole idea of what
            he was talking about was in evidence and was going to come
            in in evidence.

      Q.    How otherwise would it have come out?

      A.    Well, he certainly testified that she asked him to do a new
            will, that she asked him to tear up her will, and that she
            asked him to take certain other steps all if which in
            summary[,] when you put them together, said she didn’t
            know what was going on.

N.T. PCRA Hearing, 1/10/17, at 44-45. The PCRA court held that this was a

reasonable basis for counsel’s decision not to object.

      In considering Appellant’s argument that the PCRA court erred in so

holding, we first review the trial testimony of Attorney Longenbach complained

of by Appellant. The portions cited by Appellant in support of her claim are as

follows.

      Q.    Did you discuss with [Ms. Hersh] whether or not she wanted
            to retain you to represent her in trying to unravel what the
            foreclosure was all about?

      A.    Yes.

      Q.    And when you informed her what the foreclosure was, what
            was her reaction?

      A.    Shock, astonishment, dismay, fear, absolute—she was
            incredulous that this document existed.

      Q.    As a result of that, did you contact CitiMortgage and find out
            what generated this foreclosure?

      A.    Yes,

            ....

                                    - 17 -
J-A27014-18



     Q.     Mr. [Attorney] Longenbach, explain to the jury what this
            document is?

     A.     Well, after reviewing the foreclosure complaint and
            explaining to [Ms.] Hersh that this document was seeking to
            force the sale of her home, and in the course of my
            interview, understanding that she had never even known
            the existence of the mortgage and when she understood
            that it was [Appellant] who signed this paperwork, it was
            clear to her that she did not want [Appellant] to continue to
            have the [POA], because she was shocked and dismayed at
            what was being presented to her.

                  So we prepared the revocation which essentially said
            that [Ms.] Hersh revoked and made void the appointment of
            [Appellant] as [her] agent. . . .

            ....

     Q.     [W]hat further action did you take in August?

     A.     Well, as I recall, [a neighbor of Ms. Hersh] was contacting
            my office as a new matter was coming to his attention,
            meaning specifically mail was apparently appearing at [Ms.]
            Hersh’s address that hadn’t routinely appeared there before,
            and that included two credit card bills; one, I believe, which
            Chase, and one, I believe with Citi, if I’m not mistaken.

                 So that widened our concern because not only had
            apparently a home mortgage been signed without the
            knowledge of [Ms.] Hersh, but apparently credit cards had
            been taken out in her name as well that she wasn’t aware
            of.

            ....

     [Q.] [Referring to letter to Appellant’s attorney:] Could we
          highlight the itemized items in the middle of the letter?

     [A.]   Number one was the Capital One credit card. That was one
            of the credit cards taken out by [Appellant] without the
            knowledge of [Ms.] Hersh and that was the outstanding
            amount due at the time, I believe.

                                    - 18 -
J-A27014-18



            ....

            And number four, . . . There were some settlement costs,
            but in essence, the [Poconos] property had been sold
            without [Ms.] Hersh’s knowledge-

            ....

      Q.    Now, sir, earlier in your testimony you talked about the fact
            that there had been contact in September of 2008, with
            Detective Apgar; is that correct?

      A.    Yes.

      Q.    Can you relate to the jury what prompted that contact, and
            what you indicated to the police?

      A.    When I learned of the foreclosure complaint, when [the
            neighbor] began bringing in additional information including
            credit cards that had been in the name of [Ms.] Hersh,
            unbeknownst to her, when I learned about the sale of this
            woman’s primary, if not sole, substantial asset in her estate,
            the vacation property in the Poconos, I believed it was
            appropriate to contact the police because I thought that this
            had risen to the level of a potential crime.

N.T. Trial, 10/10/13, at 49, 54.

      From our examination of Attorney Longenbach’s testimony and

counsel’s explanation for his failure to object, we conclude that Appellant has

failed to prove any prong of the test for ineffective assistance of counsel.

      First, hearsay is an out-of-court statement offered for the truth of the

matter asserted. See, e.g., Commonwealth v. Manivannan, 186 A.3d 472,

482 (Pa.Super. 2018). A “statement” is “a person’s oral assertion, written

assertion, or nonverbal conduct, if the person intended it as an assertion.”

Pa.R.E. 801(a). “Communications that are not assertions are not hearsay.

                                     - 19 -
J-A27014-18


These     would   include   questions,    greetings,   expressions   of   gratitude,

exclamations, offers, instructions, warnings, etc.” Pa.R.E. 801, Comment.

        Attorney Longenbach did not once repeat an out-of-court-statement

made by Ms. Hersh. Attorney Longenbach testified to Ms. Hersh’s reaction

when he advised her what the foreclosure action was; his understanding that

Ms. Hersh had not been aware of the debts that had been incurred in her

name; and that, based upon his understanding, he took certain actions, such

as revoking Appellant’s POA and contacting the police.               As such, the

prosecution and Attorney Longenbach deftly avoided repeating any hearsay.

        Nor did the testimony violate Appellant’s confrontation rights.

        In pertinent part, the Confrontation Clause of the Sixth
        Amendment, made applicable to the States through the
        Fourteenth Amendment, provides: In all criminal prosecutions,
        the accused shall enjoy the right to be confronted with the
        witnesses against him. The right to confrontation applies to
        witnesses against the accused—in other words, those who bear
        testimony. Testimony, in turn, is typically a solemn declaration
        or affirmation made for the purpose of establishing or proving
        some fact.

Commonwealth v. Brown, 185 A.3d 316, 319 n.3 (Pa. 2018) (cleaned up).

A statement is testimonial if its primary purpose “is to establish or prove past

events potentially relevant to later criminal prosecution.” Commonwealth

v. Yohe, 79 A.3d 520, 531 (Pa. 2013) (citation and internal quotation marks

omitted).    Applying this law to the testimony of Attorney Longenbach, we

similarly discern no violation of Appellant’s right to confront Ms. Hersh, as he

offered no declarations or affirmations that Ms. Hersh made primarily to prove


                                         - 20 -
J-A27014-18


past events. Rather, Ms. Hersh communicated with her attorney in an attempt

to ascertain and manage her finances. Accordingly, Appellant has failed to

establish that the claim had arguable merit.

       Second, to the extent that any of Attorney Longenbach’s testimony

constituted implied hearsay by suggesting the substance of Ms. Hersh’s

communications to Attorney Longenbach,2 the evidence was offered to explain

his course of conduct and was admissible for that purpose.          See, e.g.,

Commonwealth v. Weiss, 81 A.3d 767, 805 (Pa. 2013) (holding police

officer’s testimony that he received an anonymous tip that the defendant had

driven the victim home on the night she disappeared was properly admitted

to explain why the officer interviewed the defendant). Further, the testimony

that Attorney Longenbach understood Ms. Hersh to have been previously

unaware of the debts did not necessarily implicate Appellant as a wrongdoer,

especially where the Commonwealth had offered evidence that Ms. Hersh

suffered from a memory disorder and senile dementia.           See N.T. Trial,

10/11/13, at 80. Cf. Commonwealth v. Thomas, 578 A.2d 422, 427-28

(Pa.Super. 1990) (ruling implied hearsay testimony was improperly admitted



____________________________________________


2 See, e.g., Commonwealth v. Thomas, 578 A.2d 422, 427-28 (Pa.Super.
1990) (holding testimony that the police arrested the defendant as a result of
a conversation with an individual who did not testify at trial constituted
hearsay where “the manner in which the evidence was presented focused
impermissibly on its oblique narrative aspect, and in fact emphasized the
reliability of an out of court identification of a witness who was not presented
to testify and to be cross-examined”).

                                          - 21 -
J-A27014-18


where it “considerably enhanced” the Commonwealth’s evidence identifying

the defendant at the perpetrator).

      Moreover, Appellant does not contest the admissibility of evidence of

Ms. Hersh’s non-verbal, non-assertive reactions to what Attorney Longenbach

told her and the fact that Ms. Hersh revoked Appellant’s POA after the

foreclosure action was served upon her.         See, e.g., Commonwealth v.

Patosky, 656 A.2d 499, 506 (Pa.Super. 1995) (holding officer’s testimony

that victim was nervous and distraught when reporting crime was not hearsay,

as it “was not a statement as it was not intended as a communication”). This

admissible evidence established the same thing as Attorney Longenbach’s

testimony about his understanding informed by his conversations with Ms.

Hersh: that she did not have prior knowledge of these debts.         As such,

Appellant was not prejudiced by counsel’s failure to object. Commonwealth

v. Spotz, 896 A.2d 1191, 1247 (Pa. 2006) (“[C]ounsel will not be deemed

ineffective for failing to raise a meritless objection.”).

      Third, in light of both counsel’s correct belief that an objection would

have been futile due to the admissibility of the evidence and the establishment

of Ms. Hersh’s lack of knowledge by other means, and Appellant’s failure to

attempt to demonstrate that a different strategy had a substantially greater

potential for success, Appellant has not satisfied the reasonable basis prong

of her claim. See, e.g., Commonwealth v. Johnson, 139 A.3d 1257, 1276

(Pa. 2016) (“[A]t a minimum, to establish the reasonable basis prong, a PCRA


                                      - 22 -
J-A27014-18


petitioner must prove that an alternative not chosen offered a potential for

success substantially greater than the course actually pursued.”) (internal

quotation marks omitted)).      Accordingly, the PCRA court did not err in

determining that Appellant’s hearsay-based claim did not warrant PCRA relief.

      Appellant next challenges the representation of appellate counsel. She

contends that counsel’s performance was deficient because he did not secure

review of the trial court’s denial of a pretrial motion in limine that sought to

exclude evidence of settlement negotiations between Appellant and Attorney

Longenbach pursuant to Pa.R.E. 408.           Although appellate counsel “fully

presented” the issue in Appellant’s brief on direct appeal, this Court’s

memorandum resolving the appeal did not address it. Appellant claims that

counsel rendered ineffective assistance “in failing to make certain that this

Court resolved the claim[.]” Appellant’s brief at 25-26. We find no merit in

Appellant’s argument.

      Rule 408 provides as follows concerning compromise offers and

negotiations:

      (a) Prohibited Uses. Evidence of the following is not admissible
      --on behalf of any party--either to prove or disprove the validity
      or amount of a disputed claim or to impeach by a prior inconsistent
      statement or a contradiction:

         (1) furnishing, promising, or offering--or accepting, promising
         to accept, or offering to accept--a valuable consideration in
         compromising or attempting to compromise the claim; and

         (2) conduct or a statement           made   during   compromise
         negotiations about the claim.


                                     - 23 -
J-A27014-18


      (b) Exceptions. The court may admit this evidence for another
      purpose, such as proving a witness’s bias or prejudice, negating a
      contention of undue delay, or proving an effort to obstruct a
      criminal investigation or prosecution.

Pa.R.E. 408.

      This court has held that Rule 408 does not prohibit offers to pay a

complainant from being admitted in criminal cases. As we explained,

            In a criminal prosecution, the accused’s offer to pay
            money or otherwise “settle” the prosecution will be
            received against him, because that mode of stopping
            or obstructing the prosecution would be an unlawful
            act, and good policy could not encourage that mode
            of dealing with a criminal charge; hence such an offer
            is receivable for whatever inference may be drawn
            from it; subject, of course, to the accused’s
            explanation.

      4 Wigmore, Evidence § 1061(d)(8)(3d ed.). Thus, an accused’s
      offer to make restitution to the victim is admissible as evidence of
      the accused’s consciousness of guilt.         Commonwealth v.
      Melnyczenko, . . . 358 A.2d 98, 100 ([Pa.Super.] 1976).

      . . . The policy behind excluding [evidence of an offer to pay
      money “to settle the whole case”] in civil cases does not apply in
      this instance. Criminal defendants, unlike civil litigants, do not
      have the choice of whether to forego their own prosecution. . . .
      Thus, appellant’s offer cannot be characterized as an attempt to
      avoid the inconvenience and expense of a lawsuit. Moreover, in
      criminal cases, the law does not favor out-of-court compromise
      over prosecution.

Commonwealth v. Pettinato, 520 A.2d 437, 438–39 (Pa.Super. 1987). This

case law was the basis of the trial court’s denial of Appellant’s motion in limine

and admission of the settlement negotiations to evidence Appellant’s

consciousness of guilt. See Trial Court Opinion, 6/20/14, at 10.




                                     - 24 -
J-A27014-18


       Appellant’s attempts to distinguish the above case are unpersuasive.

Appellant points to the fact that criminal prosecution was not pending during

the negotiations, which were initiated by Attorney Longenbach, and that there

was no indication that she sought to buy a witness’s silence. Appellant’s brief

at 25. This does not negate the fact that the negotiations were not admitted

“to prove or disprove the validity or amount of a disputed claim or to impeach

by a prior inconsistent statement or a contradiction,” but rather to evidence

Appellant’s consciousness of guilt and effort to stop the criminal prosecution

before it started.     See Commonwealth v. Radecki, 180 A.3d 441, 457

(Pa.Super. 2018) (indicating evidence regarding civil settlement reached

before the criminal trial commenced was admissible to show that the

defendant sought to keep the complainant quiet); Melnyczenko, supra at

100 (holding fact that defendant offered to make restitution to burglary victim

was properly admitted as consciousness of guilt).

       Accordingly, Appellant has not convinced us that her claim of

ineffectiveness regarding appellate counsel’s failure to seek reconsideration or

reargument in this Court prejudiced her.           As such, we have no reason to

reverse the PCRA court’s decision.3

____________________________________________


3 The PCRA court determined that appellate counsel had a reasonable basis
for not seeking reargument because he deemed it not worth pursuing based
upon this Court’s resolution of the other issues and the tone of the
memorandum. PCRA Court Opinion, 12/15/17, at 9-10. However, we may
affirm on any basis apparent from the record. See, e.g., Commonwealth v.



                                          - 25 -
J-A27014-18


       Appellant’s penultimate issue is that the PCRA court erred in denying

her claim that prior counsel were ineffective in not making or preserving

objections to prosecutorial misconduct. Appellant points to the prosecutor’s

references to: her failure to produce an accounting of her handling of Ms.

Hersh’s assets, her bringing a criminal defense lawyer with her to a meeting

with Attorney Longenbach prior to the filing of the criminal charges, and his

description of Appellant’s trial testimony as a “fairy tale.” Appellant’s brief at

26.

       The PCRA court determined that counsel had a reasonable basis for not

objecting to the prosecutor’s reference to Appellant’s failure to offer Attorney

Longenbach an accounting of her use of the POA; namely, that he did not wish

to highlight the fact that Appellant failed to comply with her responsibilities as

the holder of a POA.        PCRA Court Opinion, 12/15/17, at 4-5 (citing then-

applicable 20 Pa.C.S. § 5601).

       This finding is supported by the record.       See N.T. PCRA Hearing,

1/10/17, at 49. Further, the PCRA court’s ruling is not legally erroneous or

an abuse of discretion.        The prosecution did not suggest to the jury that

Appellant had any burden of proof at the criminal trial. Rather, it questioned

Attorney Longenbach about his unsuccessful attempts to secure an accounting


____________________________________________


Wiley, 966 A.2d 1153, 1157 (Pa.Super. 2009) (“[W]e may affirm the decision
of the PCRA court if there is any basis on the record to support the PCRA
court’s action; this is so even if we rely on a different basis in our decision to
affirm.”) (cleaned up).

                                          - 26 -
J-A27014-18


from Appellant in connection with his representation of Ms. Hersh. Compare

N.T. Trial, 10/10/13, at 60-62; with Commonwealth v. Wiggins, 74, 328

A.2d 520, 521 (Pa.Super. 1974) (en banc) (“[A] suggestion by the district

attorney that a defendant has a burden of presenting a defense is manifestly

erroneous.”). This Court has declined to find misconduct when a prosecutor’s

comment about the absence of certain evidence is in response to the evidence

an accused chose to produce in his or her defense.                  See, e.g.,

Commonwealth v. Thomas, 54 A.3d 332, 340 (Pa. 2012) (holding trial court

did not abuse its discretion in denying murder defendant’s challenge to

prosecutor’s remarks that defendant failed to present medical evidence to

corroborate claim of disability where defendant chose to present his girlfriend

to testify that he was physically incapable of firing a gun). Appellant elected

to take the stand and put forward a defense that she used her POA to care for

Ms. Hersh and that Ms. Hersh wanted her to have the money she took. The

Commonwealth did not engage in misconduct by noting that Appellant failed

to maintain legally-required records to corroborate her claim.

      Regarding Appellant’s contention that trial counsel should have objected

when the prosecutor asked Appellant about bringing a criminal defense

attorney along when she met with Attorney Longenbach, the PCRA court

found, inter alia, that Appellant failed to establish prejudice. The court based

its determination upon the fact that “the jury was already aware, through

[Appellant’s] own testimony, that she was being threatened with criminal


                                     - 27 -
J-A27014-18


charges.” PCRA Court Opinion, 12/15/17, at 5. This finding is also supported

by the record. See N.T. Trial, 10/17/13, at 55 (Appellant testified that she

was threatened with police involvement and arrest as soon as the foreclosure

action was served and she was told by Attorney Longenbach’s paralegal to

stay away from Ms. Hersh). We fail to see how Appellant was prejudiced by

the jury’s learning that she took a criminal defense attorney to a meeting with

an attorney who was threatening her with criminal prosecution.

      The PCRA court also noted there was no arguable merit to Appellant’s

claim that counsel failed to object to the prosecution’s characterization of her

version of events as a “fairy tale,” as counsel did indeed object. PCRA Court

Opinion, 12/15/17, at 6. Our review of the record confirms that trial counsel

objected when the Commonwealth questioned her about the “fairy tale” that

she told to the jury, and that the Commonwealth then withdrew the question.

See N.T. Trial, 10/17/13, at 68.

      To the extent that Appellant is arguing that defense counsel should have

sought to have the comment stricken, she offers little authority to support her

claim.   Rather, she asserts that “[m]any cases have condemned similar

prosecutorial misconduct,” and offers an unannotated string cite to decisions

of federal circuit courts and two Pennsylvania cases, neither of which is at all

factually similar to the instant case.    See Appellant’s brief at 28 (citing

Commonwealth v. Culver, 51 A.3d 866, 876 (Pa.Super. 2012) (finding

misconduct where the prosecutor said during closing argument that the


                                     - 28 -
J-A27014-18


defendant “the most unreliable historian we’re ever going to meet,” was

“probably the most unreliable, unbelievable person that you are ever going to

come    across,”   and   was   a   “compulsive    or   pathological   liar”);   and

Commonwealth v. Correa, 664 A.2d 607, 611 (Pa.Super. 1995) (holding

prosecutor engaged in misconduct by misrepresenting facts and referencing

matters not in evidence)). As such, Appellant has failed to meet her burden

of convincing us that the PCRA court erred and relief is due.         See Miner,

supra at 688.

       Appellant’s final issue relates to her sentencing.     She contends that

counsel was ineffective in failing to object to the Commonwealth’s cross-

examination of her while she exercised her right of allocution and in not

preserving a claim that her maximum sentence was excessive.           Specifically,

Appellant argues that sentencing counsel should have objected when the

Commonwealth inquired, during Appellant’s allocution, whether Appellant was

still pursuing a claim filed on the eve of the criminal trial that she was entitled

to Ms. Hersh’s estate because Appellant was named the beneficiary of a will

of Ms. Hersh that had been improperly destroyed.           See N.T. Sentencing,

1/9/14, at 19-20.     Additionally, Appellant suggests that appellate counsel

rendered deficient representation when, although he raised and briefed an

issue concerning the lack of reasons offered by the trial court for the sentence

imposed, he failed to secure review of the issue by seeking en banc




                                      - 29 -
J-A27014-18


reargument when the panel neglected to address the contention in its

decision. Appellant’s brief at 29-31.

      Appellant contends that these issues have arguable merit, albeit by

relying upon questionable authority, and she contests counsel’s basis for

failing to take these actions. However, Appellant offers no argument to this

Court how she was prejudiced by either failure on the part of counsel. This

Court did consider the discretionary aspects of Appellant’s sentence on direct

appeal, finding that, although she raised a substantial question, there was no

basis to disturb the sentence.    This Court noted that the trial court was

presumed to have considered and weighed all relevant factors through its

review of a presentence investigation report, and that no abuse of discretion

was apparent. See Veronikis, 136 A.3d 1040 (unpublished memorandum at

30-33).   With no attempt to demonstrate that the result of the proceeding

would have been different had counsel raised an objection and filed for

reargument, we cannot conclude that the PCRA court erred in denying

Appellant’s claims.   See Miner, supra at 688.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/16/19

                                    - 30 -